10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page1ofi7 Page ID #:5188

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT’S REPLY TO THE
GOVERNMENT’S OPPOSITION TO
V. DEFENDANT’S MOTION TO SEVER
COUNTS 1 THROUGH 10 FROM
MICHAEL JOHN AVENATTI, COUNTS 11 THROUGH 36
Defendant. Date: October 19, 2020
Time: 9:00 a.m.

 

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Reply to the Government’s
Opposition to Mr. Avenatti’s request to sever Counts 1-10 from Counts 11-36.
Defendant’s reply is based on the attached memorandum of points and authorities; the
files, records and transcripts in this case; and such further evidence and argument as the

Court may permit at a hearing on this matter.

Dated: October 2, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10

11

12

iL 3

14

LS

16

17

18

19

20

21,

22

23

24

25

26

Zed

PR

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 2of17 Page ID #:5189

 

 

 

TABLE OF CONTENTS
DESCRIPTION PAGE NO.
Table of Authorities.............c cece ccc e cece rece ee en eee eee e ence nen en ae eeeee ene e ene eenanets iii
Memorandum of Points and Authorities.............cccce eee e en eeene eee e cence eee eeeneeees 1
I. Perth tc «ace sae eae ce ers wn vow nt re gre ree men ene nen wd Ba Ha HO Ae 2H Oe 1
Tl. —« Argument..... 0. ccc eee ce renee ee ee renee eens e cnet eens enene eens nt enee eens 1
A. The Government Cannot Rely on Materials Outside of the Indictment
to Oppose the Severance MOotion.............:sceeeeeeeeee eee e eee eee ee eees 1
B. Counts 1 through 10 were Improperly Joined with Counts 11 through
36 in Violation of Rule 8 and Should be Severed................. sees scons 2
C. Alternatively, Counts 1 through 10 should be severed from Counts 11
through 36 Pursuant to Rule
VAN soe sss ns enw wm sane 04 mn nvm brs mon nN RH pe om ww wen mee un nal 8 6 ak 9
D. The Government’s Proposed Severance is Illogical and
Ula ce tail tienes raien ree rece wie sw ene meses ace botb hab his 0 1K AOE ER OS BD 12
THT. =. Conclusion........... ccc c cece cence eee ences eens en ee eee e een ee ee eneeennee enn es 13
Proof of Serviceias sis va cies visa care ee eres om on cseun nin oma nob Ail 56 Hd 938 WIE BaD RE i a ND 14

il

 
10

11

12

13

14

15

16

iy

18

19

20

21

22

23

24

25

26

Aid

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 3o0f17 Page ID #:5190

 

 

TABLE OF AUTHORITIES

DESCRIPTION PAGE NO.
FEDERAL CASES

Zafira vy. US. 506 U.S. 534 (1993 Jos asics suscecnsnemesn ences en en ewe peewee nn nee ee ane 10, 12
U.S. v. Baker 10 F.3d 1374 (9th Cir. 1993)... 2... cece nce e eee e eee ee ne ences 10, 11
U.S. v. Halper 590 F. 2d 422 (2d Cir. 1978)... ...c.ccceceeee ee ee teens eee eeneeee ence ee ees 3
U.S. v. Jawara 474 F. 3d 565 (9th Cir. 2007)........ ccc cece cence eee ee eenseeenes passim
CLS. -y, Ei. 326 FORD. 214 (ND. Cale 205 yoo se sara re ssa ms sews re etary sateen eo oe ees 10
U.S. v. Mason 201 F.Appx.425 (9th Cir. 2006)...... 0... cce cece cece e eee e cence ene e nen ens 1
CLS, v. Ramirez 710 F.2d 535 (Sth Cit. 1983)cscsicacse sas nascimsacae ees acncewepaewe ee vere 10
U.S. v. Randazzo 80 F.3d 623 (1st Cir. 1996)... cece eee e ee eeee cence ene ene nees 3
U.S. v. Salyer 2011 U.S. Dist. LEXIS 142717 (E.D. Ca. 2011)....... eeeeeeeeeeee eee 4
U.S. v. Smith, 795 F.2d. 841 (9th Cir, 1986) 0.0... cece ccc eee erence eee eee e eens 3
FEDERAL RULES

Federal Rule of Criminal Procedure 8............. 0. ccc ccc eee ene eee eenee eee e ees passim
Federal Rule of Criminal Procedure 14.............. cece cece eee e eee e ence eee e enn ees passim

Lid

 
10

11

12

13

14

15

16

17

18

19

20

Dik

22

23

24

as

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 4of17 Page ID#:5191

MEMORANDUM OF POINTS AND AUTHORITES

I. INTRODUCTION

On September 10, 2020, Mr. Avenatti through his counsel of record, filed a Motion
to Sever Counts 1 through 10 from Counts 11 through 36. This motion was brought after
the Court expressed a desire to issue an “order to show cause why it should not sever and
separately try Counts 1 through 10.” (Docket No. 245, p. 1). Agreeing with this Court’s
position, counsel for Mr. Avenatti filed a motion to sever Counts | through 10 from Counts
11 through 36.!

Consistently citing to sources outside of the indictment in this case, which is per se
improper, the government argues that joinder of all counts is proper under Rule 8 and
severance is not warranted pursuant to Rule 14. The government then “offers” a severance
“compromise” that upon examination is no compromise at all and has so many conditions
as to render it illusory.” For the following reasons, Mr. Avenatti respectfully requests that
the Court grant his motion to sever Counts | through 10 from Counts 11 through 36.

I. ARGUMENT

A. The Government Cannot Rely on Materials Outside of the Indictment
to Oppose the Severance Motion

Because Rule 8 is concerned with the propriety of joining offenses within the
Indictment, the validity of the joinder is “determined solely by the allegations in the
Indictment.” U.S. vy. Mason, 201 F.Appx.425 (9th Cir. 2006), (emphasis added). Further,

the “government cannot avoid the language in its Indictment and ask the Court to engage

 

! Although the government claims that Mr. Avenatti has conceded that Counts 11 through
36 being properly joined together, this is not accurate nor is it at issue. Defendant has moved by
way of the motion for specific relief — that Counts 1 through 10 be severed from Counts 11
through 36. Further severance, if any, is for another day and Defendant reserves all rights in this
regard.

2 Among other things, the government’s severance proposal is wholly dependent on the
first trial proceeding in December or January, and would also allow the government to still admit
and use the same amount of evidence in the first trial as they would otherwise be able to admit if
all 36 counts were still being tried together. This makes little sense and would accomplish little
to nothing.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page5of17 Page ID #:5192

in ‘inferential gymnastics’ to find a relationship” between the counts. U.S. v. Lin, 316
F.R.D. 214, 219 (9th Cir. 2018), (emphasis added), (citing U.S. v. Jawara, 474 F. 3d 565,
574 (9th Cir. 2007)). Accordingly, the government in its opposition was required to rely
solely on the allegations in the Indictment. And if those allegations on their face are not
sufficient to overcome the motion, the motion must be granted.

Despite this clear rule, the government proceeds in its opposition to utilize and cite
to a variety “facts” and arguments set forth in other pleadings in this case (i.e. its motion
in limine to admit other acts), as well as an exhibit the government attaches to its
opposition.’ This is a tacit admission by the government that the plain words in the
indictment are insufficient to withstand a mis-joinder claim. It is also per se improper and,
therefore, defendant objects.t Because a district court’s determination of misjoinder is
determined solely by the allegations included within the Indictment and its clear words,
the Court may not consider the additional allegations and facts the government attempts
to use in order to save the counts from being severed. As a result, the motion should be

granted.

B. Counts 1 through 10 were Improperly Joined with Counts 11 through
36 in Violation of Rule 8 and Should Be Severed

Rule 8 of the Federal Rules of Criminal Procedure permits joinder of offenses in a
single indictment in order to promote judicial economy. A mis-joinder occurs when
multiple counts are alleged in a manner not explicitly permitted under this section. Rule 8

allows for joinder in three circumstances: (1) when the offenses are of the same or similar

 

3 Attempting to avoid the severing of the bankruptcy counts in particular, the government
incorrectly claims that this document is “related to the bank fraud [and] is relevant to prove both
defendant’s expected recovery of Client 1’s funds and that proceeds from Client 3’s case
belonged to EA LLP, which defendant failed to disclose in bankruptcy...” (Docket No. 298, p.
9, fn. 5).

4 Mr. Avenatti was arrested on a criminal complaint in this case on March 25, 2019. The
government later filed the Indictment on April 1, 2019. The government has known since last
year that the defense was going to be raising a mis-joinder argument and had apple time to issue

a superseding indictment if required but failed to do so.
2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

PR

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 6of17 Page ID #:5193

character; (2) when the offenses are based upon the same act or transaction; or, (3) when
the offenses are connected with, or constitute part of, a common plan or scheme. U.S. v.
Vasquez—Velasco, 15 F.3d 833, 843-44 (9th Cir.1994). In its opposition, the government
argues that the joinder of the counts in the Indictment is proper because they were part of
the same or similar character and of a common plan or scheme. (Doc No. 298, pgs. 11-
12). As described in detail below, however, the Indictment does not show a common plan
or similarity in character amongst the counts.

Common Scheme or Plan: When the government wishes to join several counts in
an Indictment through a common plan or scheme, courts will allow the joinder so long as
the counts “grow out of related transactions.” U.S. v. Jawara, supra at p.574 (9th Cir.
2007), (quoting U.S. v. Randazzo, 80 F.3d 623, 627 (1st Cir. 1996)). The Ninth Circuit
has determined that in deciding whether the joinder was proper through the common
scheme or plan doctrine, district courts should ask whether the commission of one of the
offenses either depended upon or necessarily led to the commission of the other...” Jd.
(citing U.S. v. Halper, 590 F. 2d 422, 429 (2d Cir. 1978)). Critically, there must be a
concrete connection between the offenses that goes beyond a mere thematic similarity.
Id. (emphasis added). When the joined counts are not related to a part of a common plan
or scheme, the counts are mis-joined. See U.S. v. Smith, 795 F.2d. 841, 850 (9th Cir. 1986),
(holding that a firearm count was improperly joined with child pornography counts due to
dissimilar nature and no allegations that the gun was involved in the photography of
children).

In U.S. v. Jawara, supra, the defendant was charged in a single indictment for fraud
related to his personal asylum application and conspiracy to commit marriage fraud to
avoid immigration laws. The defendant filed an application for personal asylum containing
false statements in December of 2000. In 2004, the defendant conspired with another an
arranged marriage for the purpose of avoiding immigration enforcement. In 2004, the

defendant was arrested and charged with document fraud related to the asylum application

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 7of17 Page ID #:5194

and conspiracy to commit marriage fraud. The Ninth Circuit determined that there was an
insufficient common plan or scheme to support the joinder of the offenses. Although it
was the same defendant making different attempts to avoid immigration laws, there was
insufficient evidence that the marriage fraud conspiracy flowed from the document fraud
crime. Id. at 575.

In U.S. v. Salyer, 2011 U.S. Dist. LEXIS 142717 (E.D. Ca. 2011), defendant Salyer
was charged with RICO offenses, honest services wire fraud, the alteration of a document
in a federal investigation, and price-fixing. The government argued that all counts were
part of a single scheme to enrich the defendant by artificially inflating the price of food
products. The district court held that although all of the counts had the common goal of
increasing the defendant’s profits at the expense of his customers, this common goal was
not enough to include a count within the transaction or scheme. Jd. *16. In granting the
severance of the anti-trust count, the district court reasoned that “the existence of a single
goal is pertinent, but not sufficient, to justify joinder.” Id. (emphasis added).

In this case, the government’s claims that all of Mr. Avenatti’s alleged crimes were
carried out to enrich himself at the expense of others and/or that Mr. Avenatti consistently
lied, are insufficient to avoid severance. These “themes” are not adequate to survive the
motion. Indeed, were this the standard for commonality required for severance, few
counts, if any, could ever be severed in any case because the government would almost
always claim that the counts had a single goal — enriching the defendant — and that the
defendant had lied and engaged in criminal behavior in connection with all of them.

Similarly, the government is unable to prove that the conduct described in Counts
11 through 36 flowed from Counts | through 10. For instance, in Counts 11-18, the
government alleges that between September 1, 20 15 and December 31, 2017, Mr. Avenatti
withheld funds from GBUS employees and failed to pay these funds to the IRS during
eight, quarterly taxing periods. The government claims that Counts | through 10 are

connected to Counts 11 through 18 through a common plan or scheme because funds

 
10

11

12

13

14

15

16

17

18

19

20

Zak

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 8o0f17 Page ID #:5195

withheld from employees were allegedly provided to Clients 1 and 2 to prevent them from
discovering the alleged embezzlement. The commission of Counts | through 10 and/or the
commission of Counts 11 through 18 did not depend upon or necessarily lead to the
commission of the other offenses. These crimes are not of the same common plan or
scheme. The source of funds used to later pay Clients 1 and 2 is frankly irrelevant to the
embezzlement claims.

In Count 19, the government alleges that from October of 2016 through September
of 2018, Mr. Avenatti attempted to impede and obstruct the IRS by making false
statements to a reporting officer, directing employees to refrain from depositing cash into
the GBUS account, and opening new merchant accounts for the Tully’s stores under a
different name. The government claims that Counts | through 10 are connected to Count
19 because funds withheld from employees were allegedly provided to Clients 1 and 2 to
prevent them from discovering the embezzlement alleged in Counts 1 through 10. The
obstruction of IRS enforcement was not dependent on the acts alleged in Counts | through
10. Alternatively, the alleged embezzlement of funds did not lead to the obstruction of
IRS enforcement. These crimes are not of the same common plan or scheme.

In Counts 20, 21, 22, and 23 the government alleges that Mr. Avenatti failed to file
his individual tax returns from 2014 through 2017. The Indictment fails to articulate how
Mr. Avenatti’s failure to file his personal taxes from 2014 through 2017 is connected to a
common plan or scheme involving the misappropriation of funds from clients.
Importantly, the Indictment does not allege within these counts that during these years,
Mr. Avenatti personally received unreported income from settlement proceeds related to
Clients 1, 2, 4 and 5, or that the receipt of these monies led to returns not being filed. The
Indictment fails to sufficiently connect Counts 20, 21, 22 and 23 with Counts | through
10, and thus severance is required.

In Counts 24, 25, and 26, the government alleges that Mr. Avenatti failed to file tax
returns for EA LLP from 2015 through 2017. Likewise, in Counts 27, 28, and 29, Mr.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

PR

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page9of17 Page ID #:5196

Avenatti is charged with failure to file tax returns for A&A during the 2015 through 2017
tax years. Importantly, the Indictment does not allege within these counts that during these
years, EA LLP and A&A received settlement proceeds from Clients 1, 2, 4 & 5 that EA
LLP and A&A failed to account for or that the receipt of these monies led to tax returns
not being filed. Accordingly, the Indictment does not allege facts within the Indictment
connecting these counts to Counts | through 10.

Counts 30, 31 and 32 allege that Mr. Avenatti committed bank fraud and identity
theft when he obtained bank loans from the Peoples Bank by way of misrepresentations
of material facts. There is nothing in the Indictment tying these counts in any way to
Counts | through 10. Thus, severance is required.

Counts 33-35 alleged misrepresentations in connection with EA LLP’s Monthly
Operating Reports during the months of May 2017, September 2017, and January of 2018.
In its Opposition, the government claims that these counts are connected to Counts |
through 10 because Mr. Avenatti received settlement funds from Clients 3, 4, and 5 and
concealed them in his Monthly Operating Report. Not only is this connection weak, but
more importantly, it is not alleged in the Indictment. Severance is thus required.

Finally, Count 36 alleges a false statement in a bankruptcy proceeding relating to
the alleged receipt of attorneys’ fees from the Super Bowl litigation. Again, this count is
in no way related to Mr. Avenatti’s representation of Clients 1, 2, 3, 4 and 5, nor does the
Indictment allege as much. Based upon the foregoing, the government has failed to
demonstrate that the Indictment warrants the joinder of Counts | through 10 with Counts
11 through 36.

Same or Similar Character: Another basis for joinder occurs when the allegations
are of a similar character. The Ninth Circuit has held that the same or similar character

prong is the “most amorphous and controversial of the three grounds for joinder.” Jawara,

 

5 The loans were fully repaid to the bank (with interest) years prior to the
Indictment and, in some cases, long before the alleged embezzlement of funds belonging
to Clients 1-5 under the facts alleged in the ae

 
10

11

12

13

14

15

LG

17

18

19

20

21

22

23

24

25

26

De

28

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 10o0f17 Page ID #:5197

supra at 575. In looking at whether the charges are of the same or similar character, the
Ninth Circuit has held that district courts should look to a variety of factors: physical
location, modes of operation, identity of victims, likelihood of evidentiary overlap,
elements of the charged offenses etc. Jd. at 577. Importantly, the Ninth Circuit has
determined that subject matter similarity is insufficient to support unrelated charges. Id.
In support of its joinder, the government relies on the following factors: (1) evidentiary
overlap; (2) common modus operandi; (3) similar elements of offenses; and, (4) temporal
proximity. Each factor will be addressed below.

First, the government argues that the “evidentiary overlap between the counts of the
Indictment is significant.” (Docket No. 298, p. 15, Ins. 23-25). The government argues
that there is evidentiary overlap that supports the joinder of Counts 1 through 10 with
Counts 11 through 36. In its opposition, the government indicated that EA Employee 1,
Mr. Avenatti’s former office manager, would testify “regarding basically all counts of the
Indictment.” (Docket No. 298, p. 21, Ins. 2-4). This is insufficient to support joinder.

The government boldly claims, without any support, that each of the alleged wire
fraud victims “would likely be needed to testify regarding elements of the remaining
counts in the Indictment.” (Doc. No. 298, p. 16, Ins. 4-5). The government indicates that
Client 1 and Client 2 would need to testify regarding the wire fraud counts as well as
Counts 11-18, 19, 21, 23, 24, 26, 26 and 27. The government further states that Client 3,
4, and 5 would also need to testify about “various tax charges and the bankruptcy fraud
charges.” This is simply untrue and is unsupported by any evidence or explanation.

As described in detail above, Counts 1 through 10 operate independently of Counts
11 through 36. The testimony of alleged victims in Counts | through 10 in connection
with Counts 11 through 36 is unnecessary and immaterial to its case-in-chief. The
presentation of this evidence would be a waste of time and substantially delay a trial of
Counts 11 through 36. The government need not call these alleged victims as witnesses to

establish whether or not taxes were paid, the IRS was obstructed, or false statements were

 
10

11

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 11of17 Page ID#:5198

made during Bankruptcy proceedings. The factor of evidentiary overlap is unpersuasive
and supports Mr. Avenatti’s argument that these counts were mis-joined.

Second, the government argues that Mr. Avenatti’s modus operandi is nearly
identical in carrying out his numerous and extensive financial frauds charged in the various
counts of the Indictment. The government argues that Mr. Avenatti’s willingness to lie
and make false statements to obtain money, conceal money, and prevent the payment of
money is common in all charges. This is, however, insufficient to support joinder.

In its opposition, the government provided three examples of the common modus
operandi. The government claims that similar to the allegations that Mr. Avenatti lied to
conceal embezzlement of client funds, he also lied during the EA LLP 2017 Bankruptcy
proceeding. “As another example...” Mr. Avenatti allegedly made false statements to the
alleged wire fraud victims “just as defendant provided false names and change bank
accounts” to conceal GBUS’ money. (Doc. No. 298, p. 22, Ins. 5-8).

A common propensity to lie cannot act as a commonality supporting joinder of
counts. Otherwise, the concept of mis-joinder in criminal cases would practically be
rendered superfluous because nearly every criminal count could include an allegation of
dishonesty. As described above, in Jawara, a case cited by the government, joinder was
found to be improper. In that matter, a defendant’s two separate instances of immigration
fraud were insufficient grounds for joinder. Although both counts represented the same
defendant’s desire to defraud the government (i.e. commit dishonesty) and impede
enforcement of the immigration laws, these grounds were insufficient for joinder. U.S. v.
Jawara, supra at 574. Blanket statements that Mr. Avenatti had a willingness to lie and
make false statements to obtain money do not support joinder. This factor weighs in favor
of Mr. Avenatti’s argument that these counts were mis-joined.

Third, the government incorrectly argues that the statutory offenses of wire fraud

(Count 1-10) are bank fraud (Counts 31-32) are basically identical except for the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 12o0f17 Page ID #:5199

jurisdictional element.° In order to be found guilty of wire fraud, the government must
prove that the accused participated in a scheme to defraud and used the wires to further
the scheme. Ninth Cir. Crim. Jury Ins. 8.124. In order to be found guilty of bank fraud, the
government must prove that the defendant devised a scheme to defraud a federally insured,
financial institution, by way of a bribe or materially false promise, and the defendant acted
with the intent to defraud. The commonality of a scheme of defraud does not make the
elements of these two crimes “basically identical.” This factor weighs in favor of Mr.
Avenatti’s argument that these counts were mis-joined.

Finally, the government argues that all counts overlap in time or occurred in
succession between 2014 and 2019. Although the conduct alleged took place over the same
five-year period, this temporal overlap is insufficient to support the joinder of all counts.

The government has failed to make an adequate showing that Counts | through 10
were properly joined with Counts 11 through 36. These counts are not of a similar nature
and they were not part of a common plan or scheme. As a result, Mr. Avenatti requests
that this Court find that these counts were mis-joined in violation of Federal Rule of

Criminal Procedure 8.

C. Alternatively, Counts 1 through 10 should be severed from Counts 11
through 36 Pursuant to Rule 14

If this Court finds that counts in the Indictment were properly joined under Federal
Rule of Criminal Procedure 8(b), the Court may still grant severance under Rule 14 if there
is a “serious risk that a joint trial would ... prevent a jury from making a reliable judgment
about guilt or innocence.” Zafiro v. U.S. 506 U.S. 534, 538-39 (1993). Based upon the
analysis above, Mr. Avenatti asks that this Court find that the counts were mis-joined.
Only if this Court finds that the counts were properly joined should the district court
engage in the Rule 14 prejudicial balancing test.

 

6 The government does not attempt to argue that Counts 11 through 30 or Counts 33 through 36
have similar elements.

9

 
10

11

12

13

14

Ls

16

17

18

19

20

21

22

23

24

25

26

27]

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 130f17 Page ID #:5200

Mr. Avenatti asks that this Court compare his matter to the similarly situated
defendant in U.S. v. Lin, 326 F.R.D. 214 (N.D. Cal. 2018). There, defendant Lin was
charged with six counts, including the filing of false tax returns, making false statements
to the IRS as well as making false representations to financial institutions. Defendant Lin
filed tax returns that failed to account for foreign bank accounts and false income reports.
When approached by an IRS reporting agent about the reported amounts, the defendant
indicated that the reported amounts were lies. Defendant Lin was also charged with
making dozens of loan applications to various financial institutions reporting the improper
income filed within défendant Lin’s tax returns. The government argued that the counts
were properly joined because of the overlap in evidence, the counts’ temporal connection,
and the financial commonality.

Defendant Lin argued that the tax counts were improperly joined with the financial
institution counts in violation of Rule 8. The district court determined that the Indictment
failed to connect the tax counts with the financial institution counts. The district court
determined that although the counts related the defendant’s financial life during
overlapping time periods, the government failed to allege a sufficient nexus between the
counts. Id. at 221. Accordingly, the district court determined that it need not perform the
severance analysis under Rule 14 because the severance should be performed pursuant to
Rule 8. /d. at 221.

However, if this Court does decide that the joinder was proper, Mr. Avenatti asks
that this Court weigh the factors from U.S. v. Baker, 10 F.3d 1374, 1387 (9th Cir. 1993):

(1) Whether the jury may reasonably be expected to collate and appraise the
individual evidence; (2) The judge’s diligence in instructing the jury on the limited
purposes of evidence; (3) Whether the nature of the evidence and legal concepts involved
are within the competence of the ordinary juror; and, (4) Whether the defendant could
show a risk that the joint trial would prevent the jury from making a reliable judgment

about guilt or innocence.

10

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 14o0f17 Page ID#:5201

First, the jury cannot be expected to compartmentalize the thousands of likely
exhibits for various, limited purposes. Because of the factual disparity between Counts |
through 10 and Counts 11 through 36, almost all of the evidence would be introduced for
limited purposes. It would be nearly impossible for the jurors to remember which
document or piece of testimony was offered for which count. Indeed, prejudice may be
found when it becomes likely that the jury will be unable to compartmentalize evidence in
cases involving large amounts of discovery and multiple items of evidence introduced for
limited purposes. See, e.g., U.S. v. Ramirez, 710 F.2d 535, 546 (9th Cir. 1983).

Second, regardless of the Court’s ability to meaningfully instruct the jury, there is a
substantial risk that the jurors would struggle to apply these instructions given the high
volume of documents and other evidence proposed. Because of the amount of limiting
instructions that would be provided, it is very likely that the voluminous nature of the jury
instructions would be tantamount to no instructions at all.

Third, the nature of the evidence is confusing and each subject requires detailed
explanations. Bankruptcy proceedings, personal and business tax filings, and applications
for bank loans are all complicated subjects. Further, the evidence relating to each of the
counts is confusing and complex.

Finally, hearing this case with all of the counts at once would prejudice Mr.
Avenatti. Mr. Avenatti would be permitted to proceed to trial earlier on Counts 1 through
10 than on the remaining counts. Due to the government’s persistence in proceeding to
trial as soon as possible, Mr. Avenatti would be prejudiced by his inability to review the
mountain of remaining discovery in this case and prepare a meaningful defense. Mr.
Avenatti would also be prejudiced by the jury’s view of him in connection with the myriad
of unconnected allegations against him. The jury’s view of Mr. Avenatti would be
inherently tainted based solely on the volume of the information presented and the number
of disparate charges. The jury would struggle to separate the conduct alleged against the

various victims: his former clients, the IRS, the Peoples Bank, and the bankruptcy parties.

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 15o0f17 Page ID #:5202

Pursuant to Federal Rule of Criminal Procedure Rule 14, “if the joinder of offenses
... in an indictment ... appears to prejudice a defendant or the government, the court may
order separate trials of counts ... or provide any relief that justice requires.” Fed. R. Crim.
Pro § 14(a). Rule 14 was created to provide defendants an additional layer of protection
by permitting the severance of offenses that are otherwise properly joined under Rule 8.
The decision to grant the request for severance lies solely with the district court. Zafiro v.
U.S. supra at 538-39.

Based upon the foregoing, Mr. Avenatti requests that this Court find that the counts
were improperly joined under Rule 8. However, if this Court finds that the counts were
properly joined, Mr. Avenatti has provided this Court with a showing of real, likely
prejudice supporting severance under Rule 14.

D. The Government’s Proposed Severance is Illogical and Unacceptable

The government argues that Mr. Avenatti has had sufficient time to prepare for a
trial on all counts that is currently scheduled to begin on December 8, 2020. In the same
breath, the government also asserts that it would agree to a severance, if necessary, of the
wire fraud and bankruptcy counts (Counts 1-10, 33-36) from the remaining counts of the
Indictment (Counts 11-32). The government falsely and baldly asserts that Counts 1-10
and Counts 33-36 have the most significant overlap of evidence and witnesses, and “trying
these charges together would be necessary to tell a comprehensive and cohesive story of
defendant’s criminal conduct.” (Doc. No. 298, p. 24). The government further argues that
this limited severance would only be appropriate if the trial on these fourteen counts
proceeds on December 8, 2020, “or at least by January 26, 2021 if the present
circumstances related to COVID-19 prevent the trial starting as scheduled.” Jd.

The government’s effort aimed at a “compromise” falls flat. First, no substantial
connection between Counts | through 10 and the bankruptcy counts (33-36) has been
shown by the government in its opposition. Ofall the counts having a plausible connection

with Counts 1 through 10 based on a plain reading of the Indictment, Counts 33-36 have

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

PR

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 16o0f17 Page ID #:5203

the least plausible connection. Indeed, it is frankly bizarre that the government would pick
the bankruptcy counts to try with the embezzlement counts because there is no reasonable
logical connection or basis substantiating such a proposal.

Second, there are so many conditions attendant to the government’s proposal that it
is rendered superfluous and illusory. The severance of various counts should not be wholly
dependent on the timing of the trial nor should it be contingent and subject to change
depending on the trial date.

Third, under the government’s proposal, the government would still be permitted to
admit and use the same scope and amount of evidence in the first trial as they would
otherwise be able to use if all 36 counts were being tried together. This makes no sense
and would accomplish little to nothing.

Fourth, the defense has not moved for the severance of Counts 1 through 10 and 33
through 36 from the remainder of the counts in the indictment. The defense’s motion asked
for specified relief clearly articulated in the motion — the severance of Counts 1 through
10 from all of the remaining counts in the Indictment. Accordingly, the defense will not
consent to the government’s proposal set forth in the opposition and objects to it.

Il. CONCLUSION

For each of the above reasons, Mr. Avenatti respectfully requests that the Court

grant the motion and sever Counts 1 through 10 from Counts 11 through 36.

Dated: October 2, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

 

 

Case 8:19-cr-00061-JVS Document 320 Filed 10/02/20 Page 17of17 Page ID #:5204

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
92672. I am not a party to the above-entitled action. I have caused, on October 2,

2020, service of the:

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 2, 2020

/s/ H. Dean Steward
H. Dean Steward

14

 
